—Order, Supreme Court, New York County (Stephen Crane, J.), entered on July 11, 1995, which denied defendant’s motion for a change of venue to Essex County, unanimously affirmed, without costs.
The motion was properly denied, defendant having failed to comply with the requirements of CPLR 511 (b) necessary to preserve his right to a change of venue under CPLR 510 (1). Further, defendant offered no other reason for changing venue except his own inconvenience, which showing was patently insufficient (see, Rosenthal v Bologna, 211 AD2d 436, 437; Cardona v Aggressive Heating, 180 AD2d 572, 573; Coles v LaGuardia Med. Group, 161 AD2d 166). Concur—Milonas, J. P., Ellerin, Rubin, Kupferman and Nardelli, JJ.